Park, 0. J.
This case is clearly one of fraud. We have held on the present circuit (Ayres v. French, ante, page 142,) in accordance -with numerous decisions, that whosoever buys personal property with a preconceived intention not to pay for it, is guilty of fraud. This case is similar in principle. It matters but little whether the property is real or personal estate. Whosoever buys real estate with a preconceived secret intention not to pay for it, but to cheat the grantor out of it, is as much guilty of fraud as he would be if the property was personal estate. Apply this principle to the case we have in hand. The property in controversy belonged to Frances M. Hayden, and while it was yet hers to be disposed of as she pleased, she informed the respondent that she desired to give *204it to the petitioner if he was willing, and asked him if he was willing, again expressing her desire so to give it. A codicil to her will had been at this time prepared and lay before her ready to be executed. The respondént knew by the inquiry and by the preparation what her purpose was. She had previously, by a duly executed will, given all her t property to the respondent. He knew now that she had changed her mind, and was about to give the real estate in question in legal form to the petitioner, but that she desired his consent to the change, if it could be obtained. He im- • mediately resorted to deception. He substantially expressed his entire assent to the change, but suggested the mode in which it would best be accomplished in her weak condition. He said in effect, let me take the property, as you have already willed it to me, and when it comes into my hands I will deed it to the petitioner, and in that way your present desire with regard to the disposition of the property will be carried out, as much as it would be by executing the codicil; therefore ip your weak condition do not trouble yourself about it. She was satisfied that the petitioner would have the property’ in tlie way proposed, and so expressed herself, and consequently the codicil was left unexecuted ; or, in other words, she let him have the property on his promise to convey it to the petitioner.
■ Now it is a presumption of law that a party intends to do what in fact he does ; and the fact appearing in the case that after the property came into the hands of the respondent, he at all times absolutely refused to convey it to the petitioner, it must be that during some period of time previous to his first refusal he must have.so intended; and inasmuch as there is nothing in the case which goes to show a different intention at any previous time, it is reasonable to presume that this intention existed during the short period of time that had intervened since the promise was made, and existed at the time-it was made; from which it follows that the promise was made in bad faith, with the dishonest intention to do what he afterwards did. If this was so, then the case is clearly one of fraud. It is the case of one obtaining the conveyance *205of property by a promise, which he has no intention at the time to fulfill.
But it is unnecessary to pursue this question of fraud, for the case otherwise is palpably one where the respondent holds the property in trust for the petitioner, whether he made the promise in good or bad faith. If A, knowing that B is about to convey certain real estate to C, which the latter has purchased of him, should say to B, “ Convey the property to me and I will convey it to O,” and B should accede to the request, and convey the property to A, no one would question but that A would hold the property in trust for 0. Is this case any different in principle ? Mrs. Hayden was on the point of giving this property to the petitioner by the execution of a codicil to her will, which had been prepared. The respondent knowing the fact, said to her in effect, “ Let me have the property by the will you have already executed and I will convey it to the petitioner.” The respondent by this promise obtained the property. It would seem that no argument need be made to show that ho holds it in trust.
But it is said that she did not intend to execute the codicil unless the respondent was willing that she should do so. We do not so understand the report of the- committee. But grant that it was so ; did he not in the plainest and most unmistakable language give her to understand that he was willing ? What did she desire to have done ? She wanted the petitioner to have the property. What request did she make of the respondent ? She asked him if he was willing that the petitioner should have it. Whether the conveyance was to be made in one form or another was of no consequence, and formed no part of the substance of the inquiry, although he took it for granted that she intended to do it by executing the codicil that lay before her, which was in fact her intention. What reply did he make ? He said that she was weak, that she need not trouble herself to sign the paper, (meaning the codicil,) that he would deed the property to the petitioner, and would do just as she wanted to have him; that is, ■I will do just what you ask my consent to have done ; therefore do not trouble yourself in your weak condition to exe■ *206cute tlie codicil. If this language does not convey a consent that the petitioner should have the property, then language in any form of words would fail to express the idea.
It follows therefore that the respondent obtained the property in question by his promise to convey the same to the petitioner, and consequently we think he is bound in equity and good conscience to make the conveyance.
We advise the Superior Court to grant the prayer of the petition.
In this opinion the other judges concurred.